Case 8:18-cv-02309-AG-KES Document 17 Filed 07/12/19 Page 1 of 7 Page ID #:51


   1   ALANA B. ANAYA, SBN 195758
         Email: alana@Anayalawgroup.com
   2   JONATHAN A. MALEK, SBN 235125
        Email: jonathan@Anayalawgroup.com
   3   ANAYA LAW GROUP
       2629 Townsgate Road Suite 140
   4   Westlake Village, CA 91361
       Tel: (805)230-9222
   5   Fax: (805)230-9221
   6   Attorneys for Defendant,
       ANAYA LAW GROUP
   7
                              UNITED STATES DISTRICT COURT
   8
                             CENTRAL DISTRICT OF CALIFORNIA
   9
       PAUL DRISCOLL                            )   CASE NO. 8:18-cv-02309 AG (KESx)
  10                                            )
                Plaintiff,                      )   MOTION FOR SUMMARY JUDGMENT
  11                                            )   BY DEFENDANT ANAYA LAW GROUP;
       vs.                                      )   MEMORANDUM OF POINTS AND
  12                                            )   AUTHORITIES
       ANAYA LAW GROUP,                         )
  13                                            )   [Filed concurrently with Notice of Motion
                Defendant(s).                   )   for Summary Judgment, Declaration of
  14                                            )   Alana B. Anaya, and [Proposed] Order]
                                                )
  15                                            )   Hearing on Motion for
                                                )   Summary Judgment
  16                                            )   DATE: August 12, 2019
                                                )   TIME: 10:00 AM
  17                                            )   LOCATION:
                                                )
  18                                            )   411 West 4th Street, Courtroom 10D,
                                                )   Santa Ana, CA 92701-4516
  19                                            )
                                                )
  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                                                           1
                                  MOTION FOR SUMMARY JUDGMENT
Case 8:18-cv-02309-AG-KES Document 17 Filed 07/12/19 Page 2 of 7 Page ID #:52


   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2                 I.       INTRODUCTION AND STATEMENT OF FACTS
   3          Plaintiff filed his lawsuit alleging violation of the Federal Fair Debt
   4   Collection Practices Act (FDCPA) and the Rosenthal Fair Debt Collection
   5   Practices Act (RFDPA) claiming that a collection letter sent to him was not
   6   meaningfully reviewed by an attorney simply because there was no signature at
   7   the conclusion of the letter. Through discovery, it has been determined that
   8   Plaintiff has no factual basis to support the contention that an attorney was not
   9   meaningfully involved. Additionally, the declaration of Alana Anaya and the
  10   exhibits thereto demonstrate that Alana Anaya, the principal attorney at the
  11   Defendant law firm, was meaningfully involved in the drafting of the demand
  12   letter to Plaintiff.
  13          Defendant now moves and submits evidentiary proof that Plaintiff’s
  14   claims are frivolous and completely fail under both the FDCPA and RFDCPA
  15   on the basis that attorney Alana B. Anaya personally reviewed Plaintiff’s
  16   account in question and prepared the demand letter herself.
  17

  18

  19     II. PLAINTIFF'S CLAIMS AGAINST ANAYA LAW GROUP ON THE
  20         FEDERAL FAIR DEBT COLLECTION PRACTICES ACT ARE
                          ENTIRELY WITHOUT MERIT
  21
              Complaint identifies causes of action of the state and federal versions of
  22
       the Fair Debt Collection Practices Act. Plaintiff's complaint fails to prove any
  23
       material violation of the FDCPA or RFDCPA.
  24
       ///
  25
       ///
  26
       ///
  27

  28


                                                                                           2
                                  MOTION FOR SUMMARY JUDGMENT
Case 8:18-cv-02309-AG-KES Document 17 Filed 07/12/19 Page 3 of 7 Page ID #:53


   1          A. The First Cause of Action for Violation of the Federal Fair Debt
   2             Collection Practices Act
   3                 1. As an attorney reviewed Plaintiff’s account information and
   4                    personally prepared the demand letter, the meaningful
   5                    involvement standard under the FDCPA has been met.
   6

   7         Courts have interpreted § 1692e(3) to require that attorneys sending
   8   collection letters review the individual debtor's file and have some knowledge of
   9   the alleged debt. See Clomon v. Jackson, 988 F.2d 1314, 1321 (2d Cir. 1993);
  10   Masuda v. Thomas Richards & Co., 759 F. Supp. 1456, 1461 (C.D.Cal. 1991);
  11   Irwin v. Mascott, 112 F. Supp. 2d 937, 949 (N.D. 2000); Uyeda v. J.A. Cambece
  12   Law Office, P.C., 2005 U.S. Dist. LEXIS 9271, 2005 WL 1168421 *3 (N.D.
  13   Cal. 2005); see also Kistner v. Law Office of Michael P. Margelexsky, LLC, 518
  14   F.3d 433, 438-442 (6th Cir. 2005).
  15          In order to meet his burden, Plaintiff must establish that there was no
  16   attorney involvement in the creation of the letter. See also Avila v Rubin, 84
  17   F.3d 222 (7th Cir. 1996) (mass-produced collection letters sent on attorney
  18   letterhead violated FDCPA where an attorney had no direct personal
  19   involvement in the creation, preparation or mailing of letters to a plaintiff.) Id. at
  20   228-229. Newman v. CheckRite, supra, 912 F. Supp. at 1382. A [*949] debt
  21   collector violates this section of the FDCPA when a letter appears to be sent by
  22   an attorney without the attorney's having both reviewed the debtor's file and
  23   gained some knowledge about the specific debt. Id. If the attorney did not first
  24   conduct an individual review of the debtor's case, or if the attorney did not
  25   determine if a particular letter should be sent, or if the attorney did not know the
  26   identity of the person to whom the letter was sent, the communication from the
  27   attorney is false and misleading under § 1692e(3).
  28   ///


                                                                                            3
                                 MOTION FOR SUMMARY JUDGMENT
Case 8:18-cv-02309-AG-KES Document 17 Filed 07/12/19 Page 4 of 7 Page ID #:54


   1         Whether an attorney's lack of meaningful involvement in the collections
   2   process violates the FDCPA depends on the facts and circumstances of the
   3   individual case. See Taylor v. Quall, 471 F. Supp. 2d 1053, 1061 (C.D. Cal.
   4   2007) (rejecting contention that "there is some general standard under the
   5   FDCPA for adequate attorney involvement in debt collection actions").
   6         On December 18, 2018, Alana Anaya, an attorney working at Defendant
   7   Anaya Law Group ("ALG"), a law firm, received a request to send a demand
   8   letter on behalf of NuVision Federal Credit ("NuVision") to Plaintiff Paul
   9   Driscoll ("Plaintiff"). The request contained a computer-generated record
  10   identifying the loan type, balance, last payment, date of update, date of last
  11   payment, balance due, contact information, and interest rate. See Separate
  12   Statement of Undisputed Facts (SSUF) No. 1-3. Attorney Alana Anaya
  13   personally reviewed the information provided by NuVision and the account
  14   information contained therein, then personally prepared a demand letter using
  15   Microsoft word that was then sent to the Plaintiff, and a copy forwarded back to
  16   NuVision Federal Credit Union. (SSUF No. 4-5, 8, 12). Defendant sends, at
  17   most, a minimum of 5 and maximum of approximately 10 letters per month.
  18   With 1-2 on any given day and 0 letters on other days (SSUF No. 6,9, 10 ).
  19   Attorney Alana Anaya’s regular practice is to personally review the account
  20   information and prepare the letters herself. (SSUF No. 7). No other staff
  21   member at the law firm prepares demand letters (SSUF No. 11).
  22         The discovery responses of the Plaintiff are based on nothing but pure
  23   speculation. Plaintiff cannot identify any false or incorrect statements in the
  24   letter (SSUF No. 13), has no evidence to support his claim that an attorney did
  25   not review the letter (SSUF No. 14), cannot admit or deny that Alana B. Anaya
  26   drafted the letter at issue or that she reviewed is account information before
  27   sending the letter (SSUF No. 15, 18) and has no evidence to support the claim
  28   that “hundreds of demand letters are sent per month” (SSUF No. 16). Plaintiff


                                                                                          4
                                 MOTION FOR SUMMARY JUDGMENT
Case 8:18-cv-02309-AG-KES Document 17 Filed 07/12/19 Page 5 of 7 Page ID #:55


   1   cannot admit or deny that at least one re reviewed Plaintiff’s account
   2   information from NuVision Federal Credit Union before sending the dunning
   3   letter. (SSUF No. 17). Last, Plaintiff has no evidence to support his contention
   4   that the letter was not drafted by an attorney other than the fact that the letter did
   5   not contain a signature. (SSUF No. 19-20).
   6         Furthermore, Plaintiff in his complaint admits that he obtained the
   7   personal line of credit from NuVision Federal Credit Union and fell behind on
   8   the payments. (Docket 1, paragraph 9 and 10). Thus, there is no dispute that the
   9   Plaintiff owed the debt at the time the letter was sent. The only singular issue
  10   before this court is whether Defendant was meaningfully involved in the
  11   preparation of the demand letter. Plaintiff assumes that because the letter was
  12   unsigned, that an attorney did not review the letter. The evidence clearly and
  13   undeniably shows that Defendant, through principal attorney Alana Anaya, was
  14   meaningfully involved in that Ms. Anaya personally reviewed the account
  15   information and she personally prepared the demand letter herself.
  16         The undisputed facts demonstrate that an attorney not only handled the
  17   intake and all communication regarding the letter sent to the plaintiff, but also
  18   drafted the letter and mailed the letter to Plaintiff.      Therefore, the cause of
  19   action for violation of the FDCPA fails and Defendant is entitled to judgment on
  20   this cause of action.
  21          B. The Second Cause of Action for Violation of the Rosenthal Fair
  22             Debt Collection Practices Act
  23                 1.     As there is no violation of the FDCPA the claim under
  24                      Rosenthal also fails
  25          The RFDCPA is a derivative of the FDCPA claim. See Complaint at 35
  26   and 36. (Docket Entry 1). The Rosenthal claim is premised on Cal. Civ. Code §
  27   1788.17 states that “Notwithstanding any other provision of this title, every debt
  28   collector collecting or attempting to collect a consumer debt shall comply with


                                                                                            5
                                  MOTION FOR SUMMARY JUDGMENT
Case 8:18-cv-02309-AG-KES Document 17 Filed 07/12/19 Page 6 of 7 Page ID #:56


   1   the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
   2   remedies in Section 1692k of, Title 15 of the United States Code.” The
   3   Rosenthal claim is also premised on the allegation that the attorney did not
   4   meaningfully participate in the drafting of the letter. However, the FDCPA
   5   claim fails, the RFDCPA claim necessarily fails as it is based on the same exact
   6   allegations as the FDCPA claim. The evidence shows that Defendant was
   7   meaningfully involved at all times. Therefore, Plaintiff’s claim on this count
   8   must fail.
   9                                 III. CONCLUSION
  10         Defendant respectfully requests that the Court grant the motion for
  11   summary judgment and enter a judgment of dismissal in favor of Defendant.
  12
       DATED: July 12, 2019                          Anaya Law Group
  13

  14                                          By:    /s/ Jonathan Malek
                                                     Alana B. Anaya
  15                                                 Jonathan Malek
  16                                                 Attorneys for Defendant
                                                     Anaya Law Group
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                                                         6
                                MOTION FOR SUMMARY JUDGMENT
Case 8:18-cv-02309-AG-KES Document 17 Filed 07/12/19 Page 7 of 7 Page ID #:57


                                      CERTIFICATE OF SERVICE
   1

   2          I declare that I am employed in the County of Ventura, California. I am over the age of
       eighteen years and not a party to the within case; my business address is: 2629 Townsgate
   3   Road, Suite 140, Westlake Village, CA 91361.

   4           On July 12, 2019, I served the foregoing document described as:
   5   1) Motion for Summary Judgment
   6

   7   On the following interested party/parties in this action:

   8    Alana B Anaya
       alana@anayalawgroup.com
   9    Jonathan Alexan Malek
       Jonathan@anayalawgroup.com,jonathan@anayalawgroup.com,alana@anayalawgroup.com
  10
       ,brett@anayalawgroup.com
  11    Nathan C Volheim
       nvolheim@sulaimanlaw.com,jmickalovski@sulaimanlaw.com,autodocket@sulaimanlaw.c
  12   om,kwadia@sulaimanlaw.com
        Nicholas M Wajda
  13   nick@wajdalawgroup.com,rlgnotices@gmail.co
  14
       []      (BY MAIL) [ ] (BY CERTIFIED MAIL RETURN RECEIPT REQUESTED)
  15           [] by placing a true copy thereof in a sealed envelope with postage fully prepaid. I am
  16           readily familiar with the business practice of the Anaya Law Group for collection and
               processing of correspondence for mailing with the United States Postal Service, and
  17           the correspondence would be deposited with the United States Postal Service that
               same day in the ordinary course of business. [ ] by depositing the seal envelope with
  18           the United States Postal Service with postage fully prepaid.
  19
       [x]     (ELECTRONICALLY BY CM/ECF SYSTEM)
  20           Pursuant to the CM/ECF System, registration as a CM/ECF user constitutes consent to
               electronic service through the Court's transmission facilities. The Court's CM/ECF
  21           system sends an electronic notification of the filing by email to the parties and counsel
               of record listed above, who are registered with the Court's CM/ECF System.
  22
              I declare under penalty of perjury under the laws of the State of California and the
  23
       United States of America that the foregoing is true and correct.
  24
               Executed on July 12, 2019, at Westlake Village, California.
  25

  26         Jonathan A. Malek__________________                    /s/Jonathan A. Malek
             name                                                    signature
  27

  28



                                           CERTIFICATE OF SERVICE
